                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
                                                                     20CY-CV07385

                                                                                A
                 IN THE CIRCUIT COURT OF CLAY COUNTY MISSOURI
                              AT LIBERTY, MISSOURI


BRADLEY J. FARMER,                                 )
Individually, as surviving spouse of Terry         )
J. Farmer, deceased, and in his capacity as        )
Personal Representative of the Estate of           )   Case No. ____________________
Terry J. Farmer, deceased,                         )
                                                   )   Division _________
                                Plaintiff,         )
v.                                                 )
                                                   )
BOARD OF POLICE COMMISSIONERS                      )
OF KANSAS CITY, MISSOURI,                          )
                                                   )
and                                                )
                                                   )
DON WAGNER,                                        )
in his official capacities as Member and President )
of the Kansas City Board of Police Commissioners, )
                                                   )
MARK TOLBERT,                                      )
in his official capacities as Member and Vice-     )
President of the Kansas City Board of Police       )
Commissioners,                                     )
                                                   )
CATHY DEAN,                                        )
in her official capacity as Member and Treasurer )
of the Kansas City Board of Police Commissioners, )
                                                   )
NATHAN GARRETT,                                    )
in his official capacity as Member of the          )
Kansas City Board of Police Commissioners,         )
                                                   )
and                                                )
                                                   )
QUINTON LUCAS,                                     )
in his official capacity as Member of the          )
Kansas City Board of Police Commissioners,         )
                                                   )
                                Defendants.        )




         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 1 of 22
                                                                                                        Electronically Filed - Clay - September 16, 2020 - 08:48 AM
                    PETITION FOR DAMAGES FOR WRONGFUL DEATH


       Plaintiff, Bradley J. Farmer, individually and as Personal Representative of the Estate of

Terry J. Farmer, deceased, by his attorneys, Mark E. Kelly and Kelly Law Office, P.C., states the

following causes of action:

       1.       Plaintiff Bradley J. Farmer (sometimes hereafter “Plaintiff,” “Brad Farmer,” or

“Brad”) is an individual resident of Kansas City, Clay County, Missouri, and is both the

surviving spouse of Terry J. Farmer, deceased, and the Personal Representative of the Estate of

Terry J. Farmer, deceased (sometimes hereafter “Terry Farmer” or “Terry”).

       2.       Defendant Board of Police Commissioners of Kansas City, Missouri is the public

entity organized and existing pursuant to RSMo. Sections 84.350, et seq., and statutorily charged

thereunder with the duty and responsibility to manage and control the Police Department and

police force of the City of Kansas City, Missouri, including its employees and facilities.

(Defendant Board of Police Commissioners of Kansas City, Missouri, and its five members

identified below, are sometimes collectively hereafter “Defendant Board”)

       3.       Defendant Don Wagner is a Member, and the President, of the Board of Police

Commissioners of Kansas City, Missouri. He is sued in his official capacity only.

       4.       Defendant Mark Tolbert is a Member, and the Vice-President, of the Board of

Police Commissioners of Kansas City, Missouri. He is sued in his official capacity only.

       5.       Defendant Cathy Dean is a Member, and the Treasurer, of the Board of Police

Commissioners of Kansas City, Missouri. She is sued in her official capacity only.

       6.       Defendant Nathan Garrett is a Member of the Board of Police Commissioners of

Kansas City, Missouri. He is sued in his official capacity only.




                                                                                                    2

            Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 2 of 22
                                                                                                         Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       7.       Defendant Quinton Lucas is a Member of the Board of Police Commissioners of

Kansas City, Missouri. He is sued in his official capacity only.

       8.       This court is the proper venue for this action pursuant to RSMo. Section

508.010.4, because Plaintiff’s decedent, Terry J. Farmer, suffered injury and died in Clay

County, Missouri, due to Defendant Board’s negligent acts and omissions here.

       9.       This is a civil rights action brought against Defendants for wrongful death

pursuant to Missouri’s Wrongful Death Act and associated statutes, including but without

limitation, RSMo. §§ 537.080 and 537.09042, and pursuant to U.S.C. §§ 1983 and 1988 for

committing acts, under color of law, in violation of Terry J. Farmer’s rights secured under the

Constitution and laws of the United States.

       10.      While Terry Farmer was in the custody, care, and control of Defendant Board, its

local police station, Chief of Police, police officers, administrators, jailors and dispatchers,

Defendant Board denied Terry adequate and proper treatment for a known serious medical

and/or psychiatric condition. Defendant Board failed to protect Terry from the same known risks

of suicide and to have his serious medical needs addressed. In this regard, Defendant Board acted

with deliberate indifference to the risks associated with Terry’s known serious medical condition

and risk of suicide, and Defendant Board’s inaction amounted to a deliberate indifference to or

tacit authorization of acts and practices that violated Terry’s rights and negligently, recklessly, or

intentionally put him at risk of harm.

       11.      As a direct and proximate result of Defendant Board’s disregard of accepted

standards, Terry’s rights, and his known and recognized condition, Terry Farmer not only

experienced extensive pain and suffering, he died a horrible and preventable death. Defendant

Board’s acts and omissions, occasioned under color of state law, evince a knowing and



                                                                                                     3

            Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 3 of 22
                                                                                                        Electronically Filed - Clay - September 16, 2020 - 08:48 AM
deliberately indifferent pattern of conduct in violation of both the Eighth and Fourteenth

Amendments of the United States Constitution and state law, giving rise to both state law claims

and federal claims.

                                             PARTIES

       12.     At all relevant times, Plaintiff, Bradley J. Farmer was the lawful spouse of Terry

J. Farmer.

       13.     Plaintiff was appointed Personal Representative of the Estate of Terry J. Farmer,

deceased, by Order of the Probate Division of the Circuit Court of Clay County, Missouri, which

granted Letters of Administration on February 6, 2020, in case number 20CY-PR00085.

       14.     Plaintiff was at all relevant times a citizen of the state of Missouri, and as the

surviving spouse and Personal Representative of Terry Farmer, is authorized to bring this suit

pursuant to Missouri’s Wrongful Death Act and associated statutes, including but without

limitation, Mo. Rev. Stat. §§ 537.080 and 537.090, and under 42 U.S.C. §§ 1983 and 1988 for

damages associated with the violations of his rights and liberties under the Constitution of the

United States of America.

       15.     At all relevant times, Defendant Board of Police Commissioners of Kansas City,

Missouri owned, maintained, controlled, and held custody, rule, keeping, and charge of the Shoal

Creek Police Station (sometimes hereafter “Shoal Creek”), located in Kansas City, Clay County,

Missouri.

       16.     The Shoal Creek Police Station has holding or jail cells, including one referenced

in a relevant police report as Detention Cell 2.

       17.     Defendant Board had the duty to implement and enforce jail policy, and the duty

of properly supervising the Shoal Creek and hiring, training, directing and supervising its



                                                                                                    4

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 4 of 22
                                                                                                         Electronically Filed - Clay - September 16, 2020 - 08:48 AM
employees, the police officers, administrators, jailors and/or dispatchers who ran and kept Shoal

Creek.

         18.      At all relevant times, Defendant Board employed the following individuals, and is

responsible for their actions, including each of their wrongful, unconstitutional, negligent,

reckless or intentional actions described below, all of which were carried out in the course and

scope of their employment:

         a.       Richard C. Smith (“Chief Smith”) was the Chief of Police of Kansas City,

         Missouri and acted under the color of the laws, statutes, ordinances, regulations of the

         State and Missouri and pursuant to the policies, customs and usages of the Board. At all

         relevant times, Chief Smith had custody, keeping and charge of the Shoal Creek Police

         Station, and of all detainees in the cells at that Station. Chief Smith was the commanding

         officer of the other Police employees named below, and, together with Defendant Board,

         had responsibility for the training, supervision, discipline and conduct of those individual

         Officers and Sergeants as more fully set forth herein. Chief Smith was a policymaker for

         the Shoal Creek, and was directly responsible for its implementation in whole or in part.

         b.       At all relevant times, Sergeants Wiedler and Coppinger, and Officers Gormont,

         Graham, Davis, Bax, Clemons and James, and others yet to be identified, were police

         officers, administrators, jailors and/or dispatchers employed by Defendant Board acting

         within the course and scope of that employment and under the direction and control of

         the Board and Chief Smith. At all relevant times, these individuals were acting under the

         color of the laws, statutes, ordinances, and regulations of the State of Missouri and

         pursuant to either official policy or the custom and practice of Defendant Board.




                                                                                                     5

              Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 5 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
                                   FACTUAL ALLEGATIONS

         19.    At about 8:30 p.m. on December 27, 2019, Terry Farmer was involved in a minor

motor vehicle accident near the intersection of Northeast Hill St. and North Oak Trafficway,

where Terry, who was quite intoxicated, had attempted a left-hand turn from North Oak onto

Northeast Hill St., and had struck an oncoming car.

         20.    Terry called his husband, Brad Farmer, immediately after the accident, and Brad

arrived at the scene before representatives of the Kansas City Police Department (sometimes

hereafter “KCPD”) arrived.

         21.    Shortly thereafter, KCPD Officer Graham and Officer Gormont placed Terry

under arrest.

         22.    Brad Farmer spoke with Officer Graham and Officer Gormont at the scene. When

it was clear that Terry would be taken to and incarcerated at Shoal Creek, Brad asked Officer

Gormont to make sure that KCPD personnel keep an eye on Terry; he warned Officer Gormont

that Terry had mental and emotional conditions that might be exacerbated by the arrest, and that

Terry might present a danger to himself.

         23.    Before taking Terry to Shoal Creek, Officer Gormont reassured Brad that Terry

would be safe in custody, and that “they can see in the cells with cameras.”

         24.    KCPD Sergeant Wiedler, Sergeant Coppinger, and Officers Davis, Bax, Clemons,

James, and perhaps others as yet unknown to Plaintiff, carried out or assisted in administrative

tasks necessary and incident to completion of Terry’s arrest, booking, and detention at Shoal

Creek.

         25.    In his Alcohol Influence Report regarding the arrest, Officer Davis reported

Terry’s attitude as “MOOD SWING,” and further recorded that in an interview beginning at



                                                                                                   6

          Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 6 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
10:11 p.m., Terry reported “mental conditions,” including “BIPOLAR, ANXIETY, MOOD

DISORDER’S [sic],” and that Terry advised him that he that he was taking Xanax, which has

known side effects including paranoid or suicidal ideation.

       26.     After booking Terry in at Shoal Creek, Officer Davis had him transported to

North Kansas City Hospital (NKCH) for medical evaluation because of his intoxication. NKCH

ER staff checked his vitals, confirmed that he was intoxicated with alcohol, gave him water, and

provided counseling regarding the expected hangover, the effects of alcohol on the human body,

and possible life changes.

       27.     ER staff at NKCH released Terry to return to Shoal Creek at 12:30 a.m. on

December 28.

       28.     Discharge information provided by NKCH staff included a written description of

symptoms of moderate alcohol intoxication: “Erratic behavior…depression…Impaired

judgment.”

       29.      Defendant Board’s Police employees were aware that Terry suffered from

mental conditions likely to be exacerbated by his intoxication and subsequent hangover, and that

he was at risk of self-harm, and though they were, at NKCH, within roughly 300 yards of a

psychiatric facility at which Terry could have been properly screened, Defendant Board’s Police

employees transported Terry back to Shoal Creek, where they put him in Detention Cell 2.

       30.     Defendant Board’s Police employees knew that there was a telephone on the wall

in Detention Cell 2: a sturdy metal wall unit, with a metal cord.

       31.      Sergeant Wiedler, Sergeant Coppinger, and Officers Davis, Bax, Clemons and

James, having full knowledge that Terry suffered from a mental condition and was at risk of self-




                                                                                                   7

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 7 of 22
                                                                                                         Electronically Filed - Clay - September 16, 2020 - 08:48 AM
harm, failed to perform the ministerial duty of properly screening Terry before placing him in

Detention Cell 2.

       32.     During Terry’s incarceration, Terry presented serious medical needs that were

known by Defendant Board’s Police employees, in that he suffered from a diagnosed mental

condition and/or was at risk of self-harm and suicide. Defendant Board’s employees were aware

that Terry was mentally ill, taking prescription medication, including Xanax for anxiety and

depression, and knew or should have known that his intoxication would likely exacerbate his

conditions.

       33.     During his detention by Defendant Board’s Police employees, Terry’s medical,

mental and emotional health deteriorated.

       34.     Defendant Board’s Police employees knew or should have known that the risk of

Terry’s serious self-harm and suicide was substantial, real, serious, and imminent.

       35.     Despite the foregoing, Defendant Board’s Police employees did not provide the

medical and psychiatric treatment and therapy required by Terry, and failed to adequately

monitor Terry’s condition and behavior, place him on suicide watch, place him in a cell free of

items likely to be used in a suicide, or otherwise act to have his serious medical needs addressed

or to take measures to protect Terry from the known and substantial risk that he would harm

himself.

       36.     Detention Cell 2 at Shoal Creek is equipped with one or more video surveillance

cameras which record and display on video monitors the actions of detainees while in their cells

for the purpose of monitoring detainee safety.




                                                                                                     8

           Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 8 of 22
                                                                                                        Electronically Filed - Clay - September 16, 2020 - 08:48 AM
        37.     Detention Cell 2 at Shoal Creek also has a glass door through which Defendant

Board’s Police Department employees can view the actions of detainees while in their cells for

the purpose of monitoring detainee safety.

        38.     On the morning of December 28, 2019, one or more of Defendant Board’s Police

Department employees, as yet unknown to Plaintiff, was or were charged with the ministerial

duty of monitoring detainees, including Terry, via video display screens and direct observation

through cell door glass.

        39.     Defendant Board and its Police Department employees were aware of the risk of

self-harm and suicide to detainees, including Terry, housed in a cell with a metal telephone cord

that could be used to create a ligature, and were further aware of the need for visual checks on

detainees in their cells.

        40.     Defendant Board and its Police Department employees were or should have been

aware that many other detainees housed in cells with telephones had used telephone cords to

create ligatures and commit or attempt suicide.

        41.     On the morning of December 28, 2019, directly in front of the Detention Cell 2

door glass and in full view of a video surveillance camera, Terry Farmer wrapped the metal

telephone cord around his neck to form a ligature, secured the ligature by hanging the receiver on

the hook, and lowered himself until his full weight was hanging on the ligature.

        42.     Defendant Board’s records are inaccurate and contradictory as to the time at

which Terry’s suicide began, but the Detention Cell 2 video demonstrates that he hung on the

telephone cord for more than eleven minutes and thirty seconds before Defendant Board’s Police

Department employees entered his cell.




                                                                                                    9

          Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 9 of 22
                                                                                                      Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       43.      Although Terry’s suicide attempt was displayed on the video monitors as it

occurred, and although it was plainly visible through the glass door of Detention Cell 2,

Defendant Board’s Police Department employees willfully and recklessly failed to perform their

ministerial duty to monitor Terry and/or took no timely action to alert others of Terry’s behavior

and obvious and imminent risk of serious physical harm or death, or to otherwise intervene to

assist Terry.

       44.      Thereafter, Defendant Board’s Police Department employees entered Terry’s jail

cell, released him from the telephone cord, lowered him to the ground, and began to administer

CPR.

       45.      When Terry remained unresponsive, Defendant Board’s Police Department

employees finally brought in an automated external defibrillator (AED) device into Detention

Cell 2, more than five minutes after discovering Terry’s suicide attempt.

       46.      Due to a lack of training, Defendant Board’s Police Department employees did

not know how to use the AED, and Detention Cell 2 video shows various officers reading the

instructions and passing the AED components back and forth before finally attempting to

activate the machine.

       47.      Detention Cell 2 video also appears to show that Defendant Board’s Police

Department employees were never able to correctly activate the AED to apply an electrical shock

to Terry’s body.

       48.      The foregoing acts of Defendant Board’s Police Department employees delayed

and interfered with the timely provision of aid to Terry.

       49.      KCMO firefighters eventually arrived, and administered additional CPR, IV

medication, and oxygen to Terry.



                                                                                                 10

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 10 of 22
                                                                                                      Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       50.     KCMO firefighters transported Terry to Liberty Hospital, in Liberty, Clay

County, Missouri, where he lay comatose before dying on December 31, 2019.



                      COUNT II– Wrongful Death – General Negligence


       51.     Plaintiff incorporates by reference all the allegations set forth above.

       52.     Defendant Board’s Police employees had been specifically advised of the serious

medical conditions and needs of Terry Farmer, and of his prescription medications and acute

intoxication, and knew or should have known of the serious and substantial risk of suicide

presented by Terry.

       53.     Defendant Board had to a duty to provide adequate medical care to address the

needs of at-risk detainees, including Terry, and to take reasonable remedial or preventative

measures to avert suicides and suicide attempts by detainees, including Terry.

       54.     Defendant Board’s Police employees were negligent, derelict, reckless, and

breached their ministerial duties of care in the following respects:

       a.      ignored Terry’s obvious and severe mental illnesses, including depression,

       anxiety, and bipolar disorder, exacerbated by his intoxication, and substantial risk of

       suicide;

       b.      failed to provide or obtain medical treatment and/or therapy for Terry’s diagnosed

       conditions, including depression, anxiety, and bipolar disorder, exacerbated by his

       intoxication, and substantial risk of suicide;

       c.      failed to investigate Terry’s mental illnesses and substantial risk of suicide

       sufficiently to make an informed judgment about his medical needs;




                                                                                                 11

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 11 of 22
                                                                                                          Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       d.       made medical decisions about Terry’s treatment and/or therapy for his diagnosed

       conditions and substantial risk of suicide based on non-medical factors, such as budgetary

       constraints, lack of staff, and indifference to Terry’s well-being;

       e.       delayed and/or interfered with Terry’s access to treatment and/or therapy for his

       diagnosed conditions and substantial risk of suicide;

       f.       failed to take reasonable measures to abate the known risk of Terry’s suicide;

       g.       installed, and failed to remove, a dangerous item from Terry’s cell or person that

       Terry could use to harm himself;

       h.       failed to place Terry on suicide watch or closely monitor his cell and his behavior;

       i.       failed to perform visual checks necessary to monitor Terrys’ actions and

       condition;

       j.       delayed and/or interfered with access to, and negligently and incompetently

       performed, emergency medical treatment after they found Terry hanging in his cell;

       and/or

       k.       otherwise intentionally or recklessly disregarded Terry’s right to adequate

       medical care.

       55.      Additionally, Defendant Board maintained deficient and inadequate policies,

customs and procedures and was negligent and careless, in that Defendant Board:

       a.       failed to train and supervise administrators, officers, and dispatchers on suicide

       prevention, identification and/or monitoring of at-risk detainees, removal of dangerous

       conditions and items from cells, intake policies and procedures, and basic emergency

       responses to suicide attempts;




                                                                                                     12

        Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 12 of 22
                                                                                                      Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       b.      failed to implement or require the implementation of a suicide prevention or

       response policy and procedure, or maintained inadequate suicide prevention and response

       and intake policies and procedures that did not identify and/or monitor at-risk detainees,

       identify and understand the effects of prescription medication, permitted dangerous items

       to remain with at-risk detainees and inadequately conducted video surveillance;

       c.      failed to enforce suicide prevention or response policies and procedures and to

       discipline officers for violations of such policies and procedures, and caused, permitted,

       and allowed a custom and practice of continued and persistent deviations from policies

       and procedures;

       d.      failed to adequately staff the Shoal Creek facility; and/or

       e.      otherwise were deliberately indifferent to or tacitly authorized wrongful,

       unconstitutional, negligent, reckless or intentional actions acts of their subordinates

       to the detriment of Terry and Plaintiff.

       56.     Defendant Board is liable for its own acts and omissions aforesaid, and for those

of its Police employees under the doctrine of respondeat superior.

       57.     The aforesaid acts and omissions of Defendant Board, including those of its

Police employees, directly and proximately caused or contributed to cause Terry’s death.

       58.     The aforesaid acts and omissions of Defendant Board, including those of its

Police employees, directly and proximately caused or contributed to cause Terry to endure pain

and suffering between the time he entered Shoal Creek and the time of his death.

       59.     The aforesaid acts and omissions of Defendant Board, including those of its

Police employees, directly and proximately caused or contributed to cause Plaintiff to suffer the




                                                                                                 13

        Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 13 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
loss of Terry’s services, consortium, companionship, comfort, instruction, guidance, counsel,

training and support.

       60.     The aforesaid acts and omissions of Defendant Board, including those of its

Police employees, directly and proximately caused or contributed to cause Plaintiff pecuniary

losses, including but not limited to medical and funeral expenses.

       61.     The aforesaid acts and omissions of Defendant Board, including those of its

Police employees, directly and proximately caused or contributed to cause Plaintiff and the group

of beneficiaries she represents to suffer those injuries and available damages set forth in Mo.

Rev. Stat. § 537.090.

       62.     Further, the aforesaid acts and omissions of Defendant Board, including those of

its Police employees, were willful, wanton and outrageous and displayed a conscious disregard

and complete indifference to health and safety of Terry, and the rights of Plaintiff.

       63.     At all relevant times, Defendant Board had purchased and/or carried liability

insurance thereby waiving sovereign immunity pursuant to RSMo. § 537.610 or, alternatively,

waived sovereign immunity pursuant to RSMo. § 537.600 by knowingly maintaining a

dangerous condition on its premises which created a reasonably foreseeable risk of harm to

detainee and which directly caused or contributed to cause injury to Terry and Plaintiff, as more

fully set forth below and incorporated herein.

       WHEREFORE, Plaintiff prays that the Court enter judgment in Count I herein in favor of

Plaintiff and against Defendant Board awarding compensatory and non-economic damages in an

amount that is reasonable and in excess of $25,000.00, and Plaintiff’s costs incurred in this

action, and such further relief as the Court deems just and proper.




                                                                                                  14

        Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 14 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
                    COUNT II – Wrongful Death – Dangerous Condition

       64.     Plaintiff incorporates by reference all the allegations set forth above.

       65.     Defendant Board was at all relevant times aware of the existence of the metal-

corded telephone mounted on the wall of Detention Cell 2 at Shoal Creek.

       66.     Defendant Board owns and operates Police stations and other facilities that

include detention cells throughout Jackson, Clay, Platte and Cass counties.

       67.     Defendant Board was at all relevant times aware that Detention Cell 2 would be

used to detain individuals who were suffering from the effects of mental illness, in many cases

exacerbated by the effects of alcohol or other drugs, and that some would find their

circumstances so dire as to cause them to attempt to hang themselves.

       68.     As an owner and operator of detention facilities, Defendant Board at all relevant

times knew or should have known that metal-corded telephones, like the one in Detention Cell 2

at Shoal Creek, had been used by detainees in other places to hang themselves.

       69.     Defendant Board’s Detention Cell 2 at Shoal Creek was in a dangerous condition

at the time of Terry Farmer’s detention and injury, due to the presence in the cell of a metal-

corded telephone with which suicidal detainees might hang themselves.

       70.     Terry Farmer’s injury and death directly and proximately resulted from his use of

the dangerous condition – the metal-corded telephone – to hang himself.

       71.     The dangerous condition – the metal-corded telephone in Detention Cell 2 -

created a reasonably foreseeable risk that a suicidal detainee would hang himself.

       72.     Defendant had actual notice that Terry Farmer was mentally and emotionally

unstable, and suffered diagnosed mental conditions including depression, anxiety, and bipolar

disorder, and had been warned that he might harm himself while detained.



                                                                                                  15

        Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 15 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
         73.     Defendant had actual notice of the dangerous condition in Detention Cell 2

sufficiently prior to the injury to have taken measures to protect Terry Farmer against the

dangerous condition.

         74.     Defendant Board could have protected Terry Farmer from the dangerous

condition by removing the telephone from Detention Cell 2, by putting Terry in another cell that

did not have a telephone, or by simply monitoring the cell through either the door glass or the

video monitor that captured Terry’s suicide.

         75.     Defendant Board’s failure to remove the dangerous condition from Detention Cell

2, or to otherwise protect Terry from it, directly and proximately caused or contributed to cause

Terry’s death.

         76.     Defendant Board’s failure to remove the dangerous condition from Detention Cell

2, or to otherwise protect Terry from it, directly and proximately caused or contributed to cause

Terry to endure pain and suffering between the time he entered Shoal Creek and the time of his

death.

         77.     Defendant Board’s failure to remove the dangerous condition from Detention Cell

2, or to otherwise protect Terry from it, directly and proximately caused or contributed to cause

Plaintiff to suffer the loss of Terry’s services, consortium, companionship, comfort, instruction,

guidance, counsel, training and support.

         78.     Defendant Board’s failure to remove the dangerous condition from Detention Cell

2, or to otherwise protect Terry from it, directly and proximately caused or contributed to cause

Plaintiff pecuniary losses, including but not limited to medical and funeral expenses.

         79.     Defendant Board’s failure to remove the dangerous condition from Detention Cell

2, or to otherwise protect Terry from it, directly and proximately caused or contributed to cause



                                                                                                  16

          Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 16 of 22
                                                                                                        Electronically Filed - Clay - September 16, 2020 - 08:48 AM
Plaintiff and the group of beneficiaries she represents to suffer those injuries and available

damages set forth in Mo. Rev. Stat. § 537.090.

        80.     Further, Defendant Board’s failure to remove the dangerous condition from

Detention Cell 2, or to otherwise protect Terry from it, were willful, wanton and outrageous and

displayed a conscious disregard and complete indifference to health and safety of Terry, and the

rights of Plaintiff.

        WHEREFORE, Plaintiff prays that the Court enter judgment in Count II herein in favor

of Plaintiff and against Defendant Board awarding compensatory and non-economic damages in

an amount that is reasonable and in excess of $25,000.00, and Plaintiff’s costs incurred in this

action, and such further relief as the Court deems just and proper.



                                  COUNT III - 42 U.S.C. § 1983

        81.     Plaintiff incorporates by reference all the allegations set forth above.

        82.     Plaintiff brings Count I of this cause of action against Defendant Board pursuant

to 42 U.S.C. § 1983 for damages for Defendant Board’s deprivation of Terry’s constitutionally

protected liberty rights by reason of Defendant Board’s violation of Terry’s substantive and due

process rights pursuant to the Eighth and Fourteenth Amendments of the Constitution of the

United States of America.

        83.     Terry had a clearly established constitutional right to be protected from the known

risk of suicide and to have his serious medical needs taken seriously and addressed.

        84.     Defendant Board’s Police Department employees knew of Terry’s serious

medical needs, including the serious, imminent and substantial risk of self-harm and suicide and

need for screening, monitoring and assistance to prevent his death by hanging, but willfully and



                                                                                                   17

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 17 of 22
                                                                                                        Electronically Filed - Clay - September 16, 2020 - 08:48 AM
recklessly failed to respond reasonably to these known risks and needs. Armed with this

knowledge, Defendant Board’s Police Department employees, acting alone and in concert, were

deliberately indifferent to Terry’s serious medical needs in that Defendant Board’s Police

Department employees:

       a.      ignored Terry’s obvious and severe mental illnesses, including depression,

       anxiety, and bipolar disorder, exacerbated by his intoxication, and substantial risk of

       suicide;

       b.      failed to provide or obtain medical treatment and/or therapy for Terry’s diagnosed

       conditions, including depression, anxiety, and bipolar disorder, exacerbated by his

       intoxication, and substantial risk of suicide;

       c.      failed to investigate Terry’s mental illnesses and substantial risk of suicide

       sufficiently to make an informed judgment about his medical needs;

       d.      made medical decisions about Terry’s treatment and/or therapy for his diagnosed

       conditions and substantial risk of suicide based on non-medical factors, such as budgetary

       constraints, lack of staff, and indifference to Terry’s well-being;

       e.      delayed and/or interfered with Terry’s access to treatment and/or therapy for his

       diagnosed conditions and substantial risk of suicide;

       f.      failed to take reasonable measures to abate the known risk of Terry’s suicide;

       g.      installed, and failed to remove, a dangerous item from Terry’s cell or person that

       Terry could use to harm himself;

       h.      failed to place Terry on suicide watch or closely monitor his cell and his behavior;

       i.      failed to perform visual checks necessary to monitor Terrys’ actions and

       condition;



                                                                                                   18

        Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 18 of 22
                                                                                                          Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       j.       delayed and/or interfered with access to, and negligently and incompetently

       performed, emergency medical treatment after they found Terry hanging in his cell;

       and/or

       k.       otherwise intentionally or recklessly disregarded Terry’s right to adequate

       medical care.

       85.      Further, Defendant Board, and Defendant Board’s employees, as police officers,

supervisors, and/or administrators having supervisory capacities, custody, keeping and charge of

the Shoal Creek Police Station and its detainees, having notice that the training and supervision

of the Police personnel were lawfully inadequate and likely to result in constitutional violations

of detainees, including Terry, maintained unconstitutional policies, customs and procedures and

were deliberately indifferent, in that they:

       a.       failed to train and supervise administrators, officers, and dispatchers on suicide

       prevention, identification and/or monitoring of at-risk detainees, removal of dangerous

       conditions and items from cells, intake policies and procedures, and basic emergency

       responses to suicide attempts;

       b.       failed to implement or require the implementation of a suicide prevention or

       response policy and procedure, or maintained inadequate suicide prevention and response

       and intake policies and procedures that did not identify and/or monitor at-risk detainees,

       identify and understand the effects of prescription medication, permitted dangerous items

       to remain with at-risk detainees and inadequately conducted video surveillance;

       c.       failed to enforce suicide prevention or response policies and procedures and to

       discipline officers for violations of such policies and procedures, and caused, permitted,




                                                                                                     19

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 19 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
       and allowed a custom and practice of continued and persistent deviations from policies

       and procedures;

       d.      failed to adequately staff the Shoal Creek facility; and/or

       e.      otherwise were deliberately indifferent to or tacitly authorized acts of their

       subordinates that violated at-risk detainees’ and Terry’s constitutional rights.

       86.     As a direct and proximate result of Defendant Board’s constitutional violations set

forth above, and as a direct and proximate result of Defendant Board’s unconstitutional policies,

customs, and procedures, combining, concurring and contributing, Terry’s serious medical needs

and known and obvious risk of self-harm were ignored, unmonitored, untreated and/or

unidentified, Terry was permitted to remain in his cell with a dangerous metal-corded telephone,

and Terry was enabled to hang himself and commit suicide.

       87.     Defendant Board’s constitutional violations and Defendant Board’s

unconstitutional policies, customs, and procedures, combining, concurring and contributing,

were deliberately indifferent to the known and substantial risk of suicide and serious medical

needs of Terry, and deprived him of his right to be free from cruel and unusual punishment and

to due process of law as guaranteed by the Eighth and Fourteenth Amendments of the United

States Constitution.

       88.     As a direct and proximate result of Defendant Board’s constitutional violations,

and as a direct and proximate result of Defendant Board’s unconstitutional policies, customs, and

procedures, combining, concurring and contributing, Terry died on December 31, 2019.

       89.     As a direct and proximate result of Defendant Board’s constitutional violations

and Defendant Board’s unconstitutional policies, customs, and procedures, combining,

concurring and contributing, Terry’s mental condition deteriorated, Terry endured conscious pain



                                                                                                  20

        Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 20 of 22
                                                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
and suffering and Terry experienced a general decline in the quality of his life between the time

he entered Shoal Creek and the time of his death.

        90.     As a direct and proximate result of Defendant Board’s constitutional violations

and Defendant Board’s unconstitutional policies, customs, and procedures, combining,

concurring and contributing, Plaintiff has suffered pecuniary losses, including but not limited to,

the loss of Terry’s earnings and expenses associated with Terry’s funeral.

        91.     As a direct and proximate result of Defendant Board’s constitutional violations

and Defendant Board’s unconstitutional policies, customs, and procedures, combining,

concurring and contributing, Plaintiff was caused to suffer loss of services, companionship,

comfort, instruction, guidance, counsel and support because of Terry’s death.

        92.     Further, the constitutional violations of Defendant Board, and each of them, as

described above were outrageous because of their conscious disregard and reckless indifference

to the rights of Terry.

        WHEREFORE, Plaintiff prays the Court enter a judgment on Count III in favor of

Plaintiff and against Defendant Board, awarding compensatory and non-economic damages in an

amount that is reasonable and in excess of $25,000.00, and Plaintiff’s reasonable attorney’s fees

and costs incurred in this action pursuant to 42 U.S.C. §§ 1983 and 1988, and such further relief

as the Court deems just and proper.




                                      JURY TRIAL DEMAND

                     Plaintiff respectfully requests a trial by jury on all issues.




                                                                                                  21

         Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 21 of 22
                                                                       Electronically Filed - Clay - September 16, 2020 - 08:48 AM
                      KELLY LAW OFFICE, P.C.

                           By: /s/ Mark E. Kelly
                           Mark E. Kelly, #33984
                           Lorry K. Kelly, #37969
                           Kett R. Craven, #39022
                           134 North Water Street
                           Liberty, MO 64068-2374
                           (816) 760-2000 Phone
                           (816) 760-2001 Fax
                           mkelly@kellylawoffice.legal
                           lkelly@kellylawoffice.legal
                           kcraven@kellylawoffice.legal
                      ATTORNEYS FOR PLAINTIFF




                                                                  22

Case 4:20-cv-00801-RK Document 1-1 Filed 10/06/20 Page 22 of 22
